Allen, J.
The police court had jurisdiction, it was a court competent to pass the order of adjournment with the defendant’s consent, the order was apparently for her benefit, it was passed in her presence and without objection on her part, she recognized for her appearance at the time fixed, and nothing appears to show that she did not consent to the adjournment. Under these circumstances her consent is to be implied or presumed. ¡No statute requires that her consent should expressly appear of record, and the omission to set it forth in terms does not render the proceedings invalid. See Commonwealth v. Lynn, 154 Mass. 405; Commonwealth v. Russell, 147 Mass. 545; Commonwealth v. Ingersoll, 145 Mass. 381, 383; Commonwealth v. Carr, 143 Mass. 84 ; Jeffries v. Commonwealth, 12 Allen, 145, 153, 154; Commonwealth v. Dillane, 11 Gray, 67; Turns v. Commonwealth, 6 Met. 224 ; Cornett v. Williams, 20 Wall. 226, 250; McNitt v. Turner, 16 Wall. 352, 363, 364, 366; State v. Hinchman, 27 Penn. St. 479 ; 1 Bish. Crim. Proc. §§ 117, 118, 1356; 1 Bennett & Heard’s Lead. Cas. 469; Whart. Ev. § 1308; Steph. Ev. (Am. ed.) 187 ; Broom’s Leg. Max. (6th ed.) 904-906. The court having had jurisdiction of the case, there is the same presumption in favor of the regularity of its order of continuance, which was merely an intermediate step in the cause, as if it had been a court of general jurisdiction. 1 Smith’s Lead. Cas. (8th Am. ed.) 752, and cases cited. Rowland v. Veale, 1 Cowp. 18. Titley v. Foxall, Willes, 688. Whart. Ev. § 1308. Taylor, Ev. §§ 146, 147. 1 Greenl. Ev. § 19. State v. Hinchman, 27 Penn. St. 479, 484.
The defendant’s motions were properly Overruled.